      Case 9:92-cr-00509-DRH Document 54 Filed 08/07/20 Page 1 of 1 PageID #: 1


                                   UNITED STATES DISTRICT COURT
                                                           FOR THE
                                    EASTERN DISTRICT OF NEW YORK
                                                                                       Theodore Roosevelt Federal Courthouse
D ouglas C Palmer
Clerk of Court
                                                                                           Emanuel Cellar Federal Courthouse
                                                                                                                225 Cndman l'lozo Enst
                                                                                                                   Brooklyn, NY 11 201
Brenna M ahoney                                                                                                         (7111) 613-2270
Chief Deputy
                              FILED
                                                                                          Alfonse D'Amato Federal Courthouse
Carol McMahon                 CLERK
Chief Deputy                                                                                                    Ccntr.11 l~lip, NY 11 722
                    8/7/2020 11:46 am                                                                                      (611)712-WOO
                                                                                                                 I'm Sc: (61 1)7 12-(,()(i()
                      U.S. DISTRICT COURT
                 EASTERN DISTRICT OF NEW YORK                            Dare:   ??17) 20
Dear p,v se litigant:
                      LONG ISLAND OFFICE                                 Re:   92--CQ-s::)9 lD\2+-1         J- 2
T he enclosed     cUJ.J)1ff}\::: is being returned without docketing or co nsideration for the follO\\~ng reason (s):
          The docket number and/ or judges' initials are incorrect o r missing.

(    )    Your signature is required on all papers filed with the Court. Please sign wherever an ''X" appears.

(✓)       These papers appear to be intended for another court or agen cy.

          Papers cannot be filed with out indicating that th ey have been served on all parties in your action, o r their
          atto rneys. T his office J11i!/ no/ forward copies of your papers to other parties or their counsel. An affirmation
          of service form is enclosed.

          Your papers do no r meet the minimum requirements for:
          ( )    Legibility: please type or p rint clearly.
          ( )    Language: only English is acceptable.
          ( )    Form o r Content: See forms / instructions enclosed.
          ( )    Please indicate the documents you served on your affirmation of service.
          ( )    Other:

     )    This Court will only accept papers on 81/ 2 b y 11 paper. No te that this do es no t include exhibits.
     )    Pursuant to Local Civil Ruic 5.1, discovery materials are not filed with the Court except by Order of the
          Court.

          Your No tice of r\ppeal has been processed, and your case is closed. Your papers should be directed to:

                            United States Court of Appeals for d1e Second Circuit
                            Thurgood Marshall U. S. Courthouse
                            40 Foley Square, New York, NY 10007

          Our records inclicate that you arc represented by an :ittorncy. As such, you may no t file papers or
          communicate directly with th e Court. Please refer this matter to your attorney.

     )    The Court can not act on your submissio n(s). To the exten t th:it it is your inten t to start a new actio n, or to
          file a motion, please request d1e appro priate form(s) fro m our website or from our office.
